

113 HR 3861 IH: Reward and Encourage New Business Act of 2013
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3861IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2014Ms. Shea-Porter (for herself, Ms. Kuster, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the deduction for business start-up expenditures from $5,000 to $10,000.1.Short titleThis Act may be cited as the Reward and Encourage New Business Act of 2013.2.Increased deduction for business start-up expenditures(a)In generalClause (ii) of section 195(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 and inserting $10,000.(b)Conforming amendmentSection 195(b) of such Code is amended by striking paragraph (3).(c)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.